UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1717


DAVID GREEN, JR.,

                    Plaintiff - Appellant,

             v.

MATTHEW G. WHITAKER, Acting Attorney General of the United States of
America, Department of Justice; KATHERINE H. REILLY, Acting Deputy
Director, Executive Office for Immigration Review; TERRYNE MURPHY, CIO,
Executive Office for Immigration Review; ANA KOCUR, Deputy Director,
Executive Office for Immigration Review,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01365-LMB-TCB)


Submitted: November 29, 2018                                 Decided: December 6, 2018


Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Green, Jr., Appellant Pro Se. Catherine M. Yang, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Green, Jr., appeals the magistrate judge’s order denying his motion for

appointment of counsel and the district court’s order granting Appellees’ motion to

dismiss for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted. We have reviewed the record and find no reversible error. Because

the parties did not consent to proceed before a magistrate judge and Green did not

challenge the magistrate judge’s order by objecting in the district court, the denial of his

motion to appoint counsel is not subject to our appellate review. See 28 U.S.C. § 636(b),

(c) (2012); Colorado Bldg. & Constr. Trades Council v. B.B. Andersen Constr. Co., 879
F.2d 809, 811 (10th Cir. 1989); Gleason v. Sec’y of Health & Human Servs., 777 F.2d
1324, 1324 (8th Cir. 1985). To the extent that Green seeks review of the Merit Systems

Protection Board’s decision sustaining his termination, we conclude that the decision

should stand.    See Hooven-Lewis v. Caldera, 249 F.3d 259, 266 (4th Cir. 2001)

(providing standard of review). For the remainder of Green’s claims, we affirm for the

reasons stated by the district court. Green v. Whitaker, No. 1:17-cv-01365-LMB-TCB

(E.D. Va. May 1, 2018). We also deny Green’s motion for appointment of counsel on

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2